Citation Nr: 0610198	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter
ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.  He died in July 1959, and the appellant is his 
surviving spouse.

The matter comes before the Board of Veterans" Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to special monthly pension because of the need 
for aid and attendance.

In May 2005, the appellant appeared before the undersigned 
Veterans Law Judge at a hearing held at the RO in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

2.  The appellant is not bedridden; is not unable to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; does not require adjustment of any special 
prosthetic or orthopedic appliances; is not unable to feed 
herself or attend to the wants of nature; and is not 
physically or mentally incapable of protecting herself from 
the hazards or dangers of her daily environment.
CONCLUSION OF LAW

The criteria for special monthly pension based on the need of 
regular aid and attendance of another person are not met.  
38 U.S.C.A. §§ 1502, 5103, 5103A (West 2005); 38 C.F.R. §§ 
3.102, 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist and notify 

VA is required to notify the appellant of: 1) the information 
and evidence needed to substantiate and complete the claim; 
2) what part of that evidence appellant is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In an April 2003 letter, prior to the decision denying the 
appellant's claim for special monthly pension, the RO 
provided the requisite notification.

The appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices and has, in fact, provided 
additional evidence. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the 
appellant's private medical records and VA treatment records 
are on file. The appellant was afforded VA eye, mental 
disorders, and aid and attendance examinations in May 2003 in 
connection with her claim for special monthly pension. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  

Entitlement to special monthly pension because of the need of 
aid and attendance

The appellant has been in receipt of special monthly pension 
at the housebound rate since January 1996.  She contends that 
she is entitled to aid and attendance because she cannot have 
a normal life without the help of another person.

The appellant has testified that she lives in her own home 
with an adult son.  Her two daughters visit her every day and 
prepare her meals, sometimes they assist her with bathing and 
with dressing, they do her shopping and cleaning, and they 
transport her to her medical appointments.

The medical evidence of record reflects that the appellant 
has major depression, osteoporosis, coronary artery disease, 
stable high blood pressure, arthritis, degenerative joint 
disease, stable non insulin-dependent diabetes, pseudophakia 
OD in the right eye with intraocular lens implant,  senile 
cataract OS, and a Grade IV macular hole in the right eye.  
In June 2004, the appellant underwent catheterization for her 
coronary artery disease.

Special monthly pension for aid and attendance may be granted 
for a surviving spouse if she: 1) Is blind or nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or 2) is a patient in a nursing home because 
of mental or physical incapacity; or 3) establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

In conjunction with her claim, the appellant received VA aid 
and attendance, mental disorders and eye examinations in May 
2003.
The appellant's May 2003 eye examination report reflects that 
her corrected visual acuity (near) is 20/200 for the right 
eye and 20/30 for the left eye, with no visual field deficit.  
Accordingly, the evidence does not establish that she is 
blind or nearly blind as defined by 38 C.F.R. § 3.352(a)(1).

The evidence of record reflects that the appellant lives in 
her own home with her adult son.  Accordingly, the evidence 
does not established that she is a patient in a nursing home 
under 38 C.F.R. § 3.352(a)(2).

The criteria set forth in 38 C.F.R. § 3.352(a)(3) to 
establish a factual need for aid and attendance include being 
bedridden; being unable to dress or undress or to keep 
oneself ordinarily clean and presentable; the adjustment of 
any special prosthetic or orthopedic appliances requiring 
aid; the inability to feed oneself or attend to the wants of 
nature; the physical or mentally incapability of protecting 
oneself from the hazards or dangers of one's daily 
environment.

To be bedridden, it must be shown that the essential 
character of the claimant's condition requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a portion of the day to promote convalescence or 
cure does not suffice.  The May 2003 aid and attendance 
examination reflects that, although the appellant does spend 
a good deal of time in bed, she is able to walk without 
assistance, spends some time sitting, occasionally cooks, 
does some light housework and goes to medical appointments.

At her May 2005 hearing, the appellant and her daughter 
testified to the fact that appellant can make her own coffee 
in the microwave, sits on her balcony, goes for walks with 
her daughters and other relatives, goes on bus rides with her 
daughter, and occasionally goes out to eat.  They further 
testified that the appellant does require some assistance 
with bathing and needs to be watched because she occasionally 
gets dizzy.

The May 2003 aid and attendance and mental disorders 
examinations further reflect that the appellant is able to 
dress and undress herself, keep herself ordinarily clean and 
presentable, feed herself, attend to the wants of nature, and 
does not have any special prosthetic or orthopedic 
appliances.

The May 2003 aid and attendance examination report noted that 
the appellant has satisfactory coordination, slow but 
satisfactory locomotion, no muscular atrophy, and she is able 
to leave her home or immediate premises.  The May 2003 mental 
disorders examination report noted that the appellant has 
severe depression because of her many physical ailments, but 
no mental impairment of thought process or communication.  In 
short, the appellant is not physically or mentally incapable 
of protecting herself from the hazards or dangers of her 
daily environment.

While the evidence of record clearly reflects a number of 
physical ailments that adversely impact on the appellant's 
quality of life, as well as considerable effort on the part 
of appellant's family to provide companionship and assistance 
to the appellant, the preponderance of the competent medical 
evidence demonstrates that the appellant is not helpless or 
so nearly helpless as to require the aid and assistance of 
another person.  Accordingly, the appellant does not meet the 
criteria for special monthly compensation based on the need 
for aid and attendance.

ORDER

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


